Citation Nr: 0016598	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  96-34 004	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical expenses associated with the veteran's 
hospitalization at University of Mississippi Medical Center, 
Jackson, Mississippi, from August 28, 1995, to September 14, 
1995 to include the associated expenses of air ambulance 
transportation provided by North Mississippi Medical Center, 
Tupelo, Mississippi on August 28, 1995.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
October 1995 decision of Medical Administrative Service (MAS) 
of the Jackson, Mississippi VA Medical Center (VAMC) which 
denied the veteran's claim for payment of or reimbursement 
for the cost of unauthorized private medical expenses 
associated with his hospitalization at the University of 
Mississippi Medical Center, Jackson, Mississippi, from August 
28, 1995, to September 14, 1995, and his air ambulance 
transportation provided by North Mississippi Medical Center, 
Tupelo, Mississippi, on August 28, 1995.  The veteran 
testified before a hearing panel at the Medical Center in 
January 1996.

The Board remanded the case for further development in 
September 1996.  The issue of entitlement to payment of, or 
reimbursement for, unauthorized private medical expenses 
associated with the veteran's air ambulance transportation 
has been recharacterized to be included with the issue of 
unauthorized hospitalization.  The Board feels this 
appropriate as the air ambulance transportation was incurred 
in direct conjunction with the unauthorized hospitalization 
at the University of Mississippi Medical Center.  VA must 
liberally construe the veteran's claims.  

In June 1997, the Board denied the claim.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated the Board's June 1997 
decision and remanded the case for the action discussed 
below.   


REMAND

In its September 1996 REMAND, the Board referred to the 
regulatory criteria in 38 C.F.R. § 17.80 (1995) [now 
38 C.F.R. § 17.120 (1999)].  In part those regulations 
required, that for reimbursement of previously unauthorized 
medical expenses, VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.   

The REMAND requested records and :

Upon completion of the above, the MAS 
should have a VA physician, who has not 
previously reviewed the veteran's claim, 
review the veteran's private 
hospitalization and events leading up to 
the hospitalization, and opinions from 
Dr. Jeffcoat and Dr. Rigdon, and 
determine whether an attempt to use the 
VA facilities or obtain prior VA 
authorization would have been reasonable, 
sound, wise, or practicable, and whether 
the VA facility was feasibly available 
(to include whether VA would have been 
medically able) to perform the required 
treatment.  The physician's findings 
should be set forth in a written 
statement, signed by the physician, and 
placed in the claims file.  

The Board felt that the opinion was fully responsive and 
explained the physician's reasoning.  However, the doctor did 
not use the specific words reasonable, sound, wise, or 
practicable.  The Court held that the doctor's statement did 
not address the issue of whether, given the exigent and 
complex nature of the surgical emergency presented in this 
case, it would have been "reasonable, sound, wise, or 
practicable" to attempt to use VA facilities beforehand, in 
violation of the Board's September 1996 REMAND order and 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Court or Board imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand).  

The Court went on to say that in light of the urgency of the 
veteran's condition, the Board's explanation as to it 
decision to rely on the opinion of the VA doctor was lacking.  

The case is REMANDED to the VAMC for the following:  

1.  The Chief of MAS at the VAMC should 
provide the following information:  

a.  Describe the process which would have 
been used if Dr. Jeffcoat had called VA 
and asked for emergency treatment.  Give 
an opinion as to how long it would take 
from the time his call was received until 
admission was either approved or denied.  

b.  How far, in miles, is the University 
of Mississippi hospital from the VAMC 
helicopter pad?  

c.   How far, in time, is the University 
of Mississippi hospital from the VAMC 
helicopter pad?  

d.  If the Dr. Jeffcoat had called, would 
VA facilities have been immediately ready 
for emergency surgery?  Who would have 
been the surgeon?  What are his 
qualifications?  

2.  The case should be referred to a 
panel of at least two physicians who have 
not previously dealt with this matter.  
They should each provide an opinion as to 
whether, in light of the veteran's 
condition it would be "reasonable, 
sound, wise, or practicable" to seek VA 
treatment instead of private 
hospitalization.  They should be provided 
the claims folder and the Medical 
Administration Service (MAS) files.  

Following completion of these actions, the VAMC should review 
the claims.  In accordance with the current appellate 
procedures, the case (claims folder and MAS file) should be 
returned to the Board for completion of appellate review.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board specifically invites the veteran to have 
his witnesses present evidence to support the assertions that 
contacting VA would have been dangerously time consuming.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




